In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 17‐1270 
UNITED STATES OF AMERICA, 
                                                   Plaintiff‐Appellee, 

                                  v. 

DONALD S. HARDEN, 
                                               Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
                     Eastern District of Wisconsin. 
        No. 1:16‐cr‐00035 — William C. Griesbach, Chief Judge. 
                     ____________________ 

       ARGUED MAY 16, 2018 — DECIDED JUNE 20, 2018 
                ____________________ 

   Before FLAUM, SYKES, and HAMILTON, Circuit Judges. 
    FLAUM,  Circuit  Judge.  A  jury  convicted  defendant‐appel‐
lant Donald S. Harden of conspiring to distribute heroin, the 
use of which resulted in the death of Fred Schnettler. Harden 
was sentenced to life in prison under 21 U.S.C. § 841(b)(1)(B). 
That  provision  imposes  sentencing  enhancements  if  the  de‐
fendant commits a drug offense and “death or serious bodily 
injury  results  from  the  use  of  such  substance.”  On  appeal, 
Harden argues that the prosecution failed to present sufficient 
2                                                        No. 17‐1270 

evidence to establish beyond a reasonable doubt that his her‐
oin  caused  Schnettler’s  death.  Relatedly,  Harden  contends 
that the district court failed to adequately instruct the jury on 
causation. Harden also claims that the district court erred by 
excluding testimony about an alternative heroin source and 
denying his motion for a mistrial after inadmissible evidence 
entered  the  jury  room.  Finally,  Harden  maintains  that  the 
prosecution misstated evidence during closing argument. For 
the reasons below, we affirm.  
                             I. Background 
    At  9:39  AM  on  September  5,  2014,  Fred  Schnettler,  a 
twenty‐five‐year‐old male, was found dead in his bedroom at 
his parents’ home  in Neenah, Wisconsin. When the  sheriff’s 
deputy arrived on the scene, he found Schnettler’s father per‐
forming CPR and observed a needle and spoon on the floor 
just below Schnettler’s bed. The deputy believed that Schnet‐
tler had been dead for quite some time because his body was 
cold to the touch and rigor mortis had set in.  
    Donald  Harden  was  subsequently  charged  with  distrib‐
uting  the  heroin  that  resulted  in  Schnettler’s  death. At  trial, 
the prosecution’s case focused on Schnettler’s purchase of 0.1 
grams of heroin from Kyle Peterson the night before Schnet‐
tler was found dead. Peterson testified that he purchased the 
heroin from Brandi Kniebes‐Larsen, who in turn testified that 
she received the heroin from Harden.  
    At trial, the government and defense presented competing 
timelines regarding the heroin delivery. The government tried 
to establish that Harden’s heroin reached Schnettler between 
7:30  PM–8:00  PM  on  September  4,  2014  and  that  Schnettler 
overdosed on that heroin shortly after 10:00  PM. By contrast, 
No. 17‐1270                                                           3

the defense sought to show that Schnettler received and used 
Harden’s heroin by 5:00 PM, did not get high from it, and ulti‐
mately overdosed from heroin or morphine that he obtained 
from another source later in the evening. The following is a 
summary of the evidence presented at trial and other relevant 
events.  
   A. Autopsy Report 
    Dr.  Kristinza  Giese,  an  associate  medical  examiner  with 
the  Fond  Du  Lac  County  Medical  Examiner’s  office,  per‐
formed  an  autopsy  on  Schnettler.  She  determined  that  his 
death  was  caused  by  acute  heroin  intoxication.  Dr.  Giese’s 
opinion was based on the presence of a needle puncture mark 
on Schnettler’s left arm, heavy lungs, cerebral edema (brain 
swelling), and the presence of a heroin metabolite in his urine 
called  6‐monoacetylmorphine  (“6‐MAM”).  Dr.  Giese  ex‐
plained that, when injected into the bloodstream, heroin me‐
tabolizes  into  6‐MAM  and  morphine.  She  testified  that  no 
drug  other  than  heroin  produces  6‐MAM.  She  further  ex‐
plained that 6‐MAM remains in the blood for seven to forty 
minutes, depending on the potency of the drug, but can re‐
main in the urine for several hours. According to the toxicol‐
ogy report, Schnettler’s urine  contained  1.2  micrograms per 
milliliter  of  6‐MAM  and  more  than  4  micrograms  of  mor‐
phine.  Schnettler’s  blood  did  not  contain  6‐MAM  but  did 
have 0.38 micrograms of morphine. 
    On cross‐examination, Harden’s counsel asked Dr. Giese 
whether, if someone used heroin at 5:00 and was seen to be 
alert  at  8:00,  she  would  expect  them  to  die  from  that  single 
dosage at 10:00. Giese responded that she “would be a little 
surprised” and “wouldn’t expect it to be that long.” She testi‐
fied that she would expect someone to die “within minutes” 
4                                                      No. 17‐1270 

or “within some hours” after injecting heroin, depending on 
the  potency  of  the  drug.  Harden’s  counsel  also  asked  Dr. 
Giese  whether  Schnettler’s  toxicology  report  was  consistent 
with heroin use at 5:00 and a morphine overdose at 10:00. Dr. 
Giese responded that Schnettler’s blood “would have proba‐
bly a higher level of morphine,” but she would still expect to 
see 6‐MAM in the urine based on the earlier dosage of heroin.  
     B. Kyle Peterson’s Testimony 
   Peterson testified that he sold heroin to Schnettler on Sep‐
tember 3 and 4, 2014. On the afternoon of September 3, 2014, 
Peterson sold “a pinch,” or approximately 0.1 grams of her‐
oin, to Schnettler. When asked about the source of that heroin, 
Peterson testified that it was not from Kniebes‐Larsen, but ra‐
ther “came from another friend.” Peterson also noted that the 
heroin “was of a different color and quality … more of a yel‐
lowish color” than the heroin he sold to Schnettler on Septem‐
ber 4th. 
   Peterson further testified that he also sold 0.1 grams of her‐
oin to Schnettler on September 4th “[a]round dusk … between 
7:00 and 8:00.” He stated that this heroin was “dark gray in 
color.” When asked whether the dark gray color was signifi‐
cant to him, Peterson testified that the heroin “was the same 
color  as”  and  part  of  the  same  batch  that  Peterson  himself 
overdosed on the following morning—the same morning that 
Schnettler was found dead. Peterson further testified that this 
heroin  came  from  Kniebes‐Larsen,  whom  Peterson  met 
through his friend Joe Rooney. Peterson said that the only her‐
oin he had in his possession on September 4th was the heroin 
he purchased from Kniebes‐Larsen, and  that he was certain 
that the heroin he gave to Schnettler that day came from her.  
No. 17‐1270                                                          5

    Peterson  also  elaborated  upon  the  timeline  of  events  on 
September  4th.  According  to  Peterson,  he  purchased  0.5 
grams  of  heroin  from  Kniebes‐Larsen  sometime  between 
2:00 PM and 4:00 PM. After receiving the heroin from Kniebes‐
Larsen,  he  did  not  immediately  deliver  it  to  Schnettler.  In‐
stead, he waited a few hours because his “first priority” was 
to use the heroin himself. Peterson testified that he went to his 
friend Alex Shottner’s (“Shotty’s”) house in Appleton after he 
received the heroin, and while there, used the heroin. Peter‐
son  stated  that  he  spent  thirty  or  forty  minutes  at  Shotty’s 
house while his friends—including his girlfriend at the time, 
Alesia Nettekoven—sat outside in a car. He was “pretty sure” 
he did not deliver the heroin to Schnettler until after he left 
Shotty’s  house.  Peterson  further  testified  that  he  delivered 
drugs to someone else, Dillon, after he left Shotty’s house, and 
before he delivered the heroin to Schnettler. According to Pe‐
terson, he only delivered drugs to Schnettler one time on Sep‐
tember  4th,  and  that  delivery  occurred  sometime  between 
7:00 PM–8:00 PM, but definitely not past 8:00 PM.  
    On  cross‐examination,  Peterson  admitted  he  might  have 
purchased the heroin from Kniebes‐Larsen as late as 5:00 PM, 
instead  of  between  2:00  PM–4:00  PM  as  he  initially  testified. 
Harden’s trial counsel questioned Peterson about his incon‐
sistent prior statements to police. Specifically, Harden’s coun‐
sel pointed out that, on September 5, Peterson told police that 
he purchased the heroin from Kniebes‐Larsen at 5:00  PM and 
went immediately to Schnettler’s house to deliver it before go‐
ing to Shotty’s house. Peterson acknowledged that he “might 
have told them that.” Later, Harden’s counsel played an au‐
dio recording of Peterson’s September 5th interview with po‐
lice,  in  which  Peterson  said  that  he  went  immediately  to 
Schnettler’s  house  to  deliver  the  drugs  before  going  to 
6                                                     No. 17‐1270 

Shotty’s house. Harden’s counsel asked Peterson whether he 
might be confusing his later delivery to Dillon with his earlier 
delivery to Schnettler, especially since he was high, but Peter‐
son testified that he was not confusing the two deliveries.  
     C. Text Message and Phone Call Log 
   Next, defense counsel introduced a log showing the text 
messages and phone calls between Peterson and Schnettler on 
September 4, 2014. The sequence of Schnettler and Peterson’s 
communications were as follows:  
        5:09 PM   Schnettler:  “It  short  for  sure  cus  I 
                  thought last nights was small and this 
                  is  way  smaller  also  last  nights  was 
                  better” 
        5:14 PM    Peterson: “Yeah ik a couple other ones 
                   were too, Im grabnimg  more of last‐
                   night quality as we speaj” 
        5:15 PM    Schnettler:  “Yeh  dude  I’ve  almost 
                   done all of it and I’m not even high” 
        5:21 PM    Peterson: “Oh wow. I’m sorry man. I 
                   got some thing for you bud.” 
        5:22 PM    Schnettler:  “How  bout  drop  me  an‐
                   other one off tonight” 
        5:24 PM   Peterson: “That’s what I’m saying” 
        5:26 PM    Schnettler:  “Ima  shower  quick  then 
                   I’ll call yah” 
        5:39 PM    Peterson: “Ight just grabbed that grey 
                   shit from lastnight so I got you” 
No. 17‐1270                                                        7

       5:45 PM    Schnettler:  “Can  u  come  this  way 
                  quick” 
       5:58 PM    Peterson: “Yeah I can before I head to 
                  appleton” 
       5:59 PM    Schnettler: “Eta” 
       6:17 PM    [Schnettler calls Peterson] 
       6:18 PM    [Schnettler calls Peterson] 
       6:42 PM    [Peterson calls Schnettler] 
       7:01 PM    Schnettler: “Were the fuck are you” 
       7:04 PM    [Schnettler calls Peterson] 
       7:04 PM    Schnettler: “Hello” 
       7:09 PM    [Schnettler calls Peterson] 
       7:38 PM    Schnettler: “U on ur way” 
       7:39 PM    Peterson: “Yessir” 
       7:40 PM    Schnettler: “Eta” 
       7:41 PM    Schnettler: “?” 
       7:42 PM    [Schnettler calls Peterson] 
       8:40 PM    [Schnettler calls Peterson] 
       8:53 PM    [Schnettler calls Peterson] 
    After  that,  there  are  no  further  text  messages  or  phone 
calls between Schnettler and Peterson. Between 9:00  PM and 
approximately  10:30  PM,  Schnettler  texted  friends  asking 
whether  they  were  watching  the  Packers  game,  texted  his 
mother, and posted on Facebook. At approximately 10:20 PM, 
Schnettler sent a final text message saying that he was going 
to bed.  
8                                                       No. 17‐1270 

    Peterson agreed that these text messages suggest Schnet‐
tler received a batch of heroin from Peterson earlier in the day 
on September 4th and was comparing it to the September 3rd 
delivery. Peterson also testified that Schnettler’s text messages 
and repeated calls toward the end of the night were consistent 
with “someone who was basically blowing up [his] phone try‐
ing to see when [he was] going to come for a follow‐up deliv‐
ery.” Nevertheless, Peterson insisted that he only delivered to 
Schnettler once on September 4th sometime between 7:00  PM 
and 8:00 PM.  
     D. Alesia Nettekoven’s Testimony  
    Alesia  Nettekoven  testified  that  she  was  with  Peterson 
during his deliveries to Schnettler on September 3rd and 4th. 
Nettekoven confirmed that after they purchased heroin from 
Kniebes‐Larsen  on  September  4th,  they  went  to  Shotty’s 
house  and  she  waited  in  the  car  for  thirty  or  forty  minutes 
while Peterson was inside. Nettekoven testified that the Sep‐
tember 4th delivery to Schnettler occurred at approximately 
7:30  PM, when “[i]t was just getting dark.” She further stated 
that she was certain that the heroin delivered to Schnettler on 
September 4th was from Kniebes‐Larsen because they “didn’t 
pick up from anyone else” that day.  
    On  cross‐examination,  defense  counsel  presented 
Nettekoven  with  a  text  message  she  sent  to  Peterson  at 
7:27 PM in which she said: “Come out or we’re leaving.” De‐
fense counsel also pointed to a text from Nettekoven to Peter‐
son  at  7:37  PM  in  which  she  said:  “Get  …  outside 
right … now.” When asked whether these texts were incon‐
sistent with a 7:30  PM delivery to Schnettler, Nettekoven in‐
sisted  that  the  delivery  occurred  when  it  was  just  getting 
No. 17‐1270                                                      9

dark. Defense counsel then asked Nettekoven about prior in‐
consistent statements she made to the police on September 5, 
2014.  In  response,  Nettekoven  testified  that  she  was  lying 
back then and admitted that she can be “a pretty convincing 
liar.”  
   E. Brandi Kniebes‐Larsen’s Testimony  
   Kniebes‐Larsen testified that she met Harden through her 
ex‐boyfriend David Nelson. Beginning in the spring of 2014, 
Harden would front approximately ten grams of heroin per 
week to Nelson, who would then sell the heroin to others to 
pay Harden back. Nelson sold some of the heroin to Kniebes‐
Larsen, who was addicted to heroin. When Nelson moved in 
with Kniebes‐Larsen, Harden began delivering the heroin to 
Kniebes‐Larsen’s home. Kniebes‐Larsen lived with her niece, 
Stephanie Miller, who was also a heroin addict.  
    In August 2014, while Nelson was in county jail, Nelson 
arranged for Kniebes‐Larsen to fill in for him as Harden’s her‐
oin  dealer.  On  several  occasions,  Harden  fronted  Kniebes‐
Larsen  with  heroin  to  sell,  but  Kniebes‐Larsen  would  often 
use the heroin herself rather than sell it. She testified that the 
heroin she received varied in color—sometimes it was “more 
of a charcoal gray,” and other times “it was a very pale, almost 
beige color.” For example, she testified that she purchased six 
grams that were “a beige‐ish cream white in color” and later 
eleven  grams  that  were  “[a]  charcoal  gray  with  …  some 
lighter speckles in it.”  
   According  to  Kniebes‐Larsen,  she  sold  1.5  grams  of  the 
beige heroin to Rooney on September 3 and Peterson was pre‐
sent for the sale. Then, on September 4, Kniebes‐Larsen drove 
with  Miller  and  Miller’s  three  children  from  her  home  in 
10                                                     No. 17‐1270 

Neenah, Wisconsin to a Walgreens in Waupun, Wisconsin to 
purchase  eleven  grams  of  the  charcoal  gray  heroin  from 
Harden.  Kniebes‐Larsen  testified  that  they  arrived  at  the 
Walgreens  at  approximately  3:00  PM,  but  that  it  could  have 
been later because they got lost on the way there. She testified 
that she parked a couple spots away from Harden’s burgundy 
Chevy Suburban in the Walgreens parking lot. Miller and her 
children  went  into  the  Walgreens  while  Kniebes‐Larsen  got 
into Harden’s car. 
   The  government  showed  Kniebes‐Larsen  a  surveillance 
photograph  of  the  Walgreens  parking  lot,  which  Kniebes‐
Larsen  testified  was  “a  fair  and  accurate  depiction”  of  the 
scene. The photograph had three different time stamps on it: 
16:00, 16:04 and 17:00. Because no one authenticated the time 
stamps, the court only allowed the government to admit the 
photograph into evidence if it redacted the time stamps. The 
government did not do so, and the photograph was not ad‐
mitted into evidence. 
    After the exchange, they drove back to Kniebes‐Larsen’s 
house  in  Neenah.  During  the  drive  back  home,  Kniebes‐
Larsen  texted  Rooney to make  arrangements to supply him 
with heroin. She testified that “it was very late [but] not late 
at  night”  when  they  got  back  to  Kniebes‐Larsen’s  house. 
When they arrived, Kniebes‐Larsen went inside and made up 
two  syringes  of  the  heroin  she  got  from  Harden  at 
Walgreens—one  for  herself  and  one  for  Miller.  Meanwhile, 
Miller  went  to  go  pick  up  Nelson’s  son.  After  injecting  her 
shot, Kniebes‐Larsen prepared a package of 1.5 grams of her‐
oin—1 gram for Rooney and 0.5 grams for Peterson. She then 
drove approximately two miles to Rooney’s house. Upon ar‐
riving,  Rooney  and  Peterson  got  into  Kniebes‐Larsen’s  car 
No. 17‐1270                                                     11

and  she  sold  them  the  heroin.  Kniebes‐Larsen  testified  that 
this transaction occurred between 5:00 PM and 6:00 PM. 
     The  government  asked  Kniebes‐Larsen  whether  Harden 
said anything to her about the heroin at the time she received 
it from him. The following exchange occurred:  
       Kniebes‐Larsen: “Not at Walgreens. There was 
                        a  time  before  that  he  had 
                        made  a  statement  about  the 
                        quality  of  the  heroin  that  I 
                        was—that  I  had,  that  [indis‐
                        cernible].” 
       Prosecutor:         “And in this earlier statement 
                           to you about the quality of the 
                           heroin  he  was  providing  to 
                           you,  what  was  his  state‐
                           ment?” 
       Kniebes‐Larsen:   “That  I  needed  to  be  very 
                         careful  because  apparently 
                         there were bodies on this her‐
                         oin.”  
    After Schnettler was found dead, Kniebes‐Larsen was ar‐
rested.  At  the  police  station,  Kniebes‐Larsen  swallowed  1.5 
grams of the heroin she received from Harden at Walgreens. 
Kniebes‐Larsen said the heroin was not potent to her and that 
she had previously described it as “junk.” She spoke with po‐
lice detectives, but she testified that the interview was “a little 
fuzzy”  because  she  was  “dope  sick”  and  “starting  to  go 
through  heroin  withdrawals.”  She  told  detectives  that  the 
transaction  with  Rooney  and  Peterson  occurred  “after  5:00 
sometime.”  
12                                                     No. 17‐1270 

   Kniebes‐Larsen  pled  guilty  to  conspiracy  to  distribute 
more than 100 grams of heroin and agreed to cooperate with 
the government and testify against Harden. In exchange, the 
government agreed that she would not be charged with caus‐
ing Schnettler’s death.  
      F. Controlled Buy From Harden  
    Nelson  was  taken  into  custody  at  the  same  time  as 
Kniebes‐Larsen on September 5, 2014. He agreed to become a 
confidential  informant  and  to  make  controlled  buys  from 
Harden. At trial, the government played an audio recording 
of a phone call Nelson made to Harden on September 10, 2014 
to arrange payment of Kniebes‐Larsen’s drug debt and to set 
up  a  controlled  buy.  Nelson  eventually  purchased  heroin 
from Harden and gave the drugs to the Winnebago County 
Sheriff’s Department.  
      G. Harden’s Arrest 
   On  September  15,  2014,  Winnebago  County  authorities 
searched the Watertown apartment Harden used as his stash 
house. They found  three  packages of heroin,  a digital  scale, 
and other drugs. Around the same time as the search, Harden 
was arrested during a traffic stop.  
      H. Jury Instructions 
    Harden  was  charged  with  conspiracy  to  distribute  con‐
trolled  substances  in  violation  of  21  U.S.C.  § 841(a)(1).  The 
jury  instructions  included  two  special  verdict  questions: 
(1) “whether the United States has established, beyond a rea‐
sonable doubt, that Frederick J. Schnettler died as a result of 
the use of a controlled substance, to wit: heroin, distributed 
by the defendant”; and (2) “whether the conspiracy involved 
No. 17‐1270                                                       13

100 grams or more of a mixture and substance containing her‐
oin.”  
    With respect to the first special verdict question, the jury 
instructions said:  
       The United States does not have the burden of 
       establishing  that  the  defendant  intended  that 
       death resulted from the distribution or the use 
       of the controlled substance. Nor does the United 
       States have the burden of establishing that the 
       defendant  knew,  or  should  have  known,  that 
       death would result from the distribution of the 
       controlled substance by the defendant.  
   I. Testimony About Alternative Heroin Source 
    Defense  counsel  sought  to  have  Schnettler’s  friend  and 
former roommate testify that: (1) four strangers came to their 
apartment a month prior to Schnettler’s death; and (2) shortly 
thereafter he witnessed Schnettler experience a non‐fatal drug 
overdose  in  the  shower.  During  a  pretrial  motion  in  limine 
hearing,  defense  counsel  explained  that  this  testimony  was 
relevant  “to  present  potential  other  sources  of  drugs  other 
than what the Government’s presenting in its case in chief.” 
At  that  time,  the  district  judge  stated  that  “the  fact  that 
[Schnettler]  had  this  alternative  source”  was  relevant  to 
Harden’s  defense, but that the  overdose did not  seem  to be 
relevant and might even be prejudicial. The district judge ex‐
cluded the testimony, but said it could be introduced at trial 
if defense counsel provided a reason why the prior overdose 
was relevant.  
    On the second day of trial, the district court revisited the 
issue.  Defense  counsel  explained  that  the  sole  basis  for  the 
14                                                     No. 17‐1270 

Schnettler’s friend’s belief that Schnettler had overdosed on 
heroin was the fact that he found Schnettler collapsed in the 
shower  with  a  hypodermic  needle  next  to  him.  Because  the 
incident occurred a month before Schnettler’s death and the 
witness was not qualified to make a judgment about a heroin 
overdose,  the  government  argued  that  the  testimony  was 
“misleading”  and  “irrelevant.”  Again,  the  court  reiterated 
that  evidence  of  alternative  sources  of  heroin  was  relevant, 
“even [if] the timeliness makes it less relevant.”  
   Later during the trial, Harden’s defense counsel clarified 
that, in fact, the witness had not seen a hypodermic needle in 
the shower. The court subsequently ruled that, without evi‐
dence  that  the  collapse  was  related  to  drug  use,  testimony 
about the incident was not relevant.  
    Defense  counsel  then  sought  to  have  the  same  witness 
“testify that Fred had spoken to him about a source he had” 
for  heroin  in  Milwaukee.  The  government  objected  that  the 
statement was hearsay. In response, defense counsel argued 
that it  satisfied the exception for  statements against interest 
because Schnettler was unavailable and the statement was re‐
liable, as Schnettler’s “best friend” would “have no reason to 
be lying.” The district court excluded the testimony on rele‐
vance grounds and because it did not satisfy an exception to 
the hearsay rule. 
      J. Motion for Mistrial  
    Approximately two hours after the jury began its deliber‐
ations, it was discovered that Exhibit 8—the Walgreens sur‐
veillance photo with the unauthenticated time stamps—had 
been  sent  into  the  jury  room.  When  the  court  clerk  went  to 
No. 17‐1270                                                     15

retrieve  the  photo,  a  juror  asked  the  clerk  why  the  court 
wanted it back. The clerk said: “I can’t comment on that.”  
    Harden moved for a mistrial, but the motion was denied. 
The  district  judge  questioned  whether  the  photograph  was 
material, noting that it was “a little bit in the weeds” and that 
he  was  “not  sure  that  it  carries  anywhere  near  the  weight 
[Harden’s counsel] place[d] on it.”  
    About an hour and a half later, the jury sent the court the 
following question: “Can we factor in other possibilities not 
presented?” Harden’s trial counsel said: “I think the clear an‐
swer is yes.” The court told the parties it was inclined to an‐
swer the jury’s question in the affirmative and point them to 
Pattern Instruction 2.02, which allows jurors to use their com‐
mon sense in weighing the evidence and make reasonable in‐
ferences  based  on  the  evidence.  The  court  then  asked 
Harden’s  trial  counsel  whether  he  had  any  objection. 
Harden’s trial counsel agreed that such an instruction “would 
be appropriate.”  
   K. Conviction and Sentencing  
   The jury convicted Harden of conspiracy to distribute 100 
grams or  more of heroin, resulting in death, pursuant to 21 
U.S.C.  §§ 841(a)(1),  841(b)(1)(B)  and  846.  Because  of  the 
“death  results”  enhancement  in  § 841(b),  Harden  was  sen‐
tenced to life in prison. 
                           II. Discussion 
    On appeal, Harden argues that: (1) the evidence presented 
at trial was insufficient to prove that the heroin he distributed 
caused Schnettler’s death; (2) the district court failed to ade‐
quately instruct the jury on but‐for and proximate causation; 
(3) the district court erred by excluding Schnettler’s friend’s 
16                                                          No. 17‐1270 

testimony  regarding  an  alternative  source  of  heroin;  (4)  the 
district court abused its discretion by denying Harden’s mo‐
tion for a mistrial; and (5) the prosecution misstated evidence 
during closing argument, necessitating a new trial.  
      A. There Was Sufficient Evidence Regarding Causation 
    “When reviewing a challenge to the sufficiency of the evi‐
dence, ‘we view the evidence in the light most favorable to the 
prosecution and ask whether any rational trier of fact could 
have found the essential elements of the crime beyond a rea‐
sonable doubt.’” United States v. Moshiri, 858 F.3d 1077, 1081 
(7th Cir. 2017) (quoting United States v. Salinas, 763 F.3d 869, 
877  (7th  Cir.  2014)).  “We  do  not  reweigh  the  evidence  nor 
judge  the  credibility  of  witnesses.”  Id.  at  1082.  “If  there  is  a 
reasonable basis in the record for the verdict, it must stand.” 
Id. To the extent such a challenge raises questions of law, we 
review them de novo. See United States v. Stott, 245 F.3d 890, 
904 (7th Cir. 2001). 
     In this case, the government was required to prove beyond 
a  reasonable  doubt  that:  (1)  Harden  conspired  to  distribute 
100 grams or more of heroin; and (2) “death or serious bodily 
injury  result[ed]  from  the  use  of  such  substance.”  21  U.S.C. 
§ 841(b)(1)(B); see Burrage v. United States, 134 S. Ct. 881, 887 
(2014) (noting that the “death results” enhancement of § 841 
“is an element that must be submitted to the jury and found 
beyond a reasonable doubt”). Harden does not dispute that 
the government presented sufficient evidence to convict him 
of  the  first  element.  Instead,  his  challenge  focuses  solely  on 
the “death results” enhancement. Specifically, Harden argues 
that  the  government  did  not  present  sufficient  evidence  at 
trial to prove beyond a reasonable doubt that the heroin he 
No. 17‐1270                                                           17

distributed  was  the  but‐for  and  proximate  cause  of  Schnet‐
tler’s death.  
        1. But‐For Causation  
     In Burrage, the Supreme Court interpreted the phrase “re‐
sults  from”  in  § 841(b)  to  require  “but‐for  causation”—i.e., 
that the death would not have occurred but for the defend‐
ant’s drug‐dealing. 134 S. Ct. at 887–89. In that case, the victim 
died of “mixed drug intoxication” after using several differ‐
ent kinds of drugs, including heroin that he purchased from 
the defendant. Id. at 885–86. Medical experts concluded that 
heroin  was  a  “contributing  factor”  in  the  victim’s  death  be‐
cause it “interacted with the other drugs to cause ‘respiratory 
and/or central nervous system depression.’” Id. at 885. How‐
ever, the experts could not say whether the victim would have 
lived had he not taken the heroin. Id. at 886. The district court 
gave  a  jury  instruction  requiring  the  government  to  prove 
that the heroin distributed by the defendant was a “contrib‐
uting cause” of the death, and the defendant was convicted. 
Id.  The Supreme Court held  that, “at  least  where use of the 
drug  distributed  by  the  defendant  is  not  an  independently 
sufficient cause of the victim’s death …, a defendant cannot 
be  liable  under  the  penalty  enhancement  provision  of  21 
U.S.C. § 841(b)(1)(C) unless such use is a but‐for cause of the 
death.” Id. at 892. The Court reasoned that this but‐for causa‐
tion requirement is consistent with the “ordinary meaning” of 
the phrase “results from” and is “one of the traditional back‐
ground  principles  ‘against  which  Congress  legislate[s].’”  Id. 
at  887,  889  (alteration  in  original)  (quoting  Univ.  of  Tex.  Sw. 
Med. Ctr. v. Nassar, 570 U.S. 338, 347 (2013)).  
    Here, the government presented sufficient evidence for a 
rational trier of fact to conclude beyond a reasonable doubt 
18                                                     No. 17‐1270 

that the heroin distributed by Harden was the but‐for cause 
of Schnettler’s death. First, unlike Burrage, this is not a mixed 
toxicity  case.  Rather,  Dr.  Giese  opined  that  Schnettler  died 
from acute heroin intoxication. And, although Harden ques‐
tions whether the heroin was potent enough to kill Schnettler, 
Peterson testified that he overdosed on the same heroin the 
following morning, which suggests that it was.  
    In  addition,  the  prosecution  presented  testimony  from 
several  witnesses  to  establish  the  source  of  the  heroin  that 
caused  Schnettler’s  death.  Kniebes‐Larsen  testified  that 
Harden was her sole source of heroin. Peterson also testified 
that the only  heroin  he had in his  possession on September 
4th  was  the  heroin  he  purchased  from  Kniebes‐Larsen,  and 
that he was certain that the heroin he gave to Schnettler that 
day  was  the  same  heroin  he  received  from  Kniebes‐Larsen. 
Likewise,  Nettekoven  testified  that  she  was  certain  that  the 
heroin  delivered  to  Schnettler  on  September  4th  was  from 
Kniebes‐Larsen  because  they  “didn’t  pick  up  from  anyone 
else” on that day.  
    The government’s timeline evidence further suggests that 
Harden’s  heroin  caused  Schnettler’s  death.  Kniebes‐Larsen 
testified that Harden gave her charcoal gray heroin on the af‐
ternoon of September 4th, which she sold to Rooney and Pe‐
terson between 5:00 PM and 6:00 PM. In turn, Peterson testified 
that he delivered Harden’s heroin to Schnettler between ap‐
proximately 7:00  PM and 8:00  PM. Nettekoven similarly testi‐
fied that it was approximately 7:30 PM and “just getting dark.” 
Schnettler’s frantic texts and phone calls to Peterson between 
5:59 PM and 7:38 PM arguably point to a similar delivery time. 
For  example,  at  7:38  PM,  Schnettler  texted  to  ask  Peterson 
whether he was on his way. At 7:39  PM, Peterson responded: 
No. 17‐1270                                                           19

“Yessir.” At 7:40  PM,  Schnettler texted Peterson to ask for his 
“Eta.”  Because  this  was  the  final  text  message  between 
Schnettler and Peterson, one could reasonably infer that Pe‐
terson delivered the heroin to Schnettler around that time. If 
Schnettler received Harden’s heroin around 8:00 PM, an over‐
dose sometime after  10:30  PM is entirely  consistent with Dr. 
Giese’s  testimony  that  someone  could  die  “within  some 
hours” after injecting heroin. In light of this evidence, a jury 
could  conclude  beyond  a  reasonable  doubt  that  the  heroin 
distributed  by  Harden  was  the  but‐for  cause  of  Schnettler’s 
death. 
     Admittedly, a rational trier of fact could have reached the 
opposite  conclusion.  In  particular,  one  could  infer  from  the 
text messages and phone calls between Schnettler and Peter‐
son that: (1) Peterson delivered heroin to Schnettler on Sep‐
tember 4th at or before 5:00  PM; (2) Schnettler had used most 
of  the  heroin  by  shortly  after  5:00  PM  and  was  not  high  be‐
cause the heroin was of poor quality; (3) Peterson was plan‐
ning  to  do  a  follow‐up  delivery  of  Harden’s  gray  heroin  to 
Schnettler  later  that  night;  and  (4)  Peterson  never  made  the 
promised follow‐up delivery. Indeed, during his cross‐exam‐
ination,  Peterson  admitted  that  Schnettler’s  repeated  calls 
during the 8:00 PM hour were consistent with “someone who 
was basically blowing up [his] phone trying to see when [he 
was]  going  to  come  for  a  follow‐up  delivery.”  If  Schnettler 
had used almost all of Harden’s heroin by 5:00 PM and never 
received a second delivery later that night, Dr. Giese testified 
that she “would be a little surprised” if Schnettler died from 
that  single  dosage  at  10:00  PM.  In  addition,  there  is  at  least 
some evidence that Harden’s heroin was not potent enough 
to kill Schnettler. For example, Peterson says that he only de‐
livered  0.1  grams  to  Schnettler  on  September  4th,  and 
20                                                     No. 17‐1270 

Kniebes‐Larsen  testified  that  she  ingested  1.5  grams  of  the 
same heroin on September 5th on the way to the police station 
with no ill effect. Finally, Harden’s trial counsel severely un‐
dermined the credibility of the government’s key witnesses—
namely Peterson and Nettekoven—on cross‐examination.
    Nevertheless, our task at this stage is not to “reweigh the 
evidence” or “judge the credibility of witnesses.” Moshiri, 858 
F.3d at 1082. Rather, we must “view the evidence in the light 
most  favorable  to  the  prosecution.”  Id.  at  1081  (quoting  Sa‐
linas, 763 F.3d at 877). When viewed in that light, a finding of 
but‐for causation has a reasonable basis in the record.  
       2. Proximate Causation  
   Harden  argues  that  the  “death  results”  enhancement  in 
§ 841(b) also requires proof of proximate causation—i.e., that 
Schnettler’s  death  was  a  reasonably  foreseeable  result  of 
Harden’s drug dealing. 
    However, every federal court of appeals to address this is‐
sue has reached the opposite conclusion. See United States v. 
Burkholder, 816 F.3d 607, 618 (10th Cir. 2016); United States v. 
Webb, 655 F.3d 1238, 1250 (11th Cir. 2011); United States v. De 
La Cruz, 514 F.3d 121, 137 (1st Cir. 2008); United States v. Hou‐
ston, 406 F.3d 1121, 1124–25 (9th Cir. 2005); United States v. Car‐
bajal, 290 F.3d 277, 284 (5th Cir. 2002); United States v. McIntosh, 
236 F.3d 968, 972 (8th Cir. 2001), abrogated on other grounds by 
Burrage, 134 S. Ct. 881; United States v. Robinson, 167 F.3d 824, 
832 (3d Cir. 1999); United States v. Patterson, 38 F.3d 139, 145 
(4th Cir. 1994).  
No. 17‐1270                                                                      21

    Although we have not yet squarely decided the issue,1 we 
find our sister circuits’ holdings persuasive for two reasons. 
First, the statutory language does not require proof of proxi‐
mate cause. See 21 U.S.C. § 841(b). Again, the sentencing en‐
hancement is triggered if “death or serious bodily injury re‐
sults  from  the  use  of  such  substance.”  Id.  (emphasis  added). 
The use of the phrase “results from” is “noteworthy” because 
“[r]esulting in death and causing death are not equivalents.” 
Burkholder,  816  F.3d  at  614  (alteration  in  original)  (internal 
quotation  marks  omitted).  A  statute  that  uses  the  word 
“cause” is more readily understood to incorporate the com‐
mon law requirement of proximate cause, but a statute that 
uses the term “results from” does not carry the same implica‐
tion.  See  id.  The  absence  of  proximate‐cause  language  in 
§ 841(b)  is  especially  “telling”  because  there  are  “numerous 
instances  in  which  Congress  explicitly  included  proximate‐
cause language in statutory penalty enhancements.” Id. at 615 
(citing other statutory provisions); see also Patterson, 38 F.3d at 
145  n.7  (citing  21  U.S.C.  § 848(m)(4)).  Therefore,  “Congress 
clearly  knew  how  to  add  a  proximate‐cause  requirement  in 
criminal penalty‐enhancement statutes when it wished to do 
so.” Burkholder, 816 F.3d at 615. 
      Second,  due  to  the  extremely  hazardous  nature  of  drug 
distribution, a policy of strict liability when death occurs fits 
                                                 
1 We discussed this issue—and seemed to agree with the majority of cir‐

cuits—in United States v. Hatfield, 591 F.3d 945, 950 (7th Cir. 2010). How‐
ever, the dispositive question in that case was whether a trial court should 
further define the phrase “results from” for the jury. Id. at 947. Moreover, 
the defendants in that case “[did] not challenge the interpretation of the 
statute as imposing strict liability on them for death or injury to recipients 
of  their  drugs.”  Id.  at  951.  Therefore,  Hatfield’s  discussion  of  proximate 
cause was dicta.  
22                                                     No. 17‐1270 

the  statutory  language  and  its  evident  purpose.  Just  as  tort 
law imposes strict liability when inherently dangerous activ‐
ities  result  in  negative  consequences,  this  criminal  statute 
treats  death  as  categorically  foreseeable,  regardless  of 
whether  this  particular  defendant  foresaw  or  should  have 
foreseen such a result.  
     Harden  argues  that  the  other  circuits’  precedents  are  no 
longer  good  law  after  the  Supreme  Court’s  decision  in  Bur‐
rage. We disagree. Although the Burrage Court granted certio‐
rari on the proximate cause question, the Court did not reach 
that  issue  because  it  reversed  the  defendant’s  conviction  on 
the ground that the government had not established but‐for 
causation. 134 S. Ct. at 892. Indeed, the Court “expressly de‐
clined to decide whether the phrase [‘results from’] also em‐
bodies a proximate‐cause requirement.” Burkholder, 816 F.3d 
at 618–19 (citing Burrage, 134 S. Ct. at 887). Moreover, even af‐
ter Burrage, two federal courts of appeals have held that there 
is no requirement to prove proximate cause. See United States 
v. Alvarado, 816 F.3d 242, 249 (4th Cir. 2016) (holding that the 
Fourth Circuit’s pre‐Burrage precedent “remains good law on 
this issue”); Burkholder, 816 F.3d at 618–19 (addressing the is‐
sue as a matter of first impression). In short, “Burrage does not 
answer the question we face in this appeal—let alone resolve 
it in [Harden’s] favor.” Burkholder, 816 F.3d at 619. Rather, Bur‐
rage  left  the  unanimous  holdings  from  federal  courts  of  ap‐
peals on this issue intact. 
    In any event, our pre‐Burrage precedent is consistent with 
the common law principles that the Supreme Court reiterated 
in Burrage. The Burrage Court said that, “[w]hen a crime re‐
quires ‘not merely conduct but also a specified result of con‐
duct,’ a defendant generally may not be convicted unless his 
No. 17‐1270                                                       23

conduct is ‘both (1) the actual cause, and (2) the “legal” cause 
(often cause the “proximate cause”) of the result.’” 134 S. Ct. 
at  887  (quoting  1  W.  LaFave,  Substantive  Criminal  Law 
§ 6.4(a), at 464–66 (2d ed. 2003)). Although Congress legislates 
with this background common law principle in mind, it may 
abrogate it by “‘speak[ing] directly’ to the question addressed 
by the common law.” United States v. Texas, 507 U.S. 529, 534 
(1993) (quoting Mobil Oil Corp. v. Higginbotham, 436 U.S. 618, 
625 (1978)). Thus, if “a statutory purpose to the contrary is ev‐
ident,” the default common law principles  do not apply. Id. 
(quoting Astoria Fed. Sav. & Loan Ass’n v. Solimino, 501 U.S. 104, 
108  (1991)).  Here,  as  the  Tenth  Circuit  held  post‐Burrage, 
“Congress has unambiguously expressed a desire to deviate 
from  background  common‐law  principles,  [and]  we  must 
give effect to this intent.” Burkholder, 816 F.3d at 621. 
    Additionally,  Harden  argues  that  principles  of  co‐con‐
spirator  liability  compel  a  proximate  cause  requirement  in 
this context. In Pinkerton v. United States, the Supreme Court 
held  that  a  defendant  may  only  be  held  liable  for  a  co‐con‐
spirator’s  criminal  act  if  it  was  reasonably  foreseeable.  328 
U.S.  640,  647–48  (1946).  Thus,  when  a  defendant  is  charged 
with conspiracy to distribute narcotics, the district court must 
sentence him commensurate with: (1) the quantity of drugs he 
was  “personally  responsible  for,”  and  (2)  the  quantity  of 
drugs dealt by co‐conspirators to the extent it was reasonably 
foreseeable. United States v. Cruse, 805 F.3d 795, 817 (7th Cir. 
2015).  However,  in  this  case  Harden  does  not  claim  that  he 
was  sentenced  based  on  a  co‐conspirator’s  unforeseeable 
criminal act. Instead, he contends that the consequence of his 
own  criminal  act—Schnettler’s  death—was  not  reasonably 
foreseeable.  Therefore,  the  issue  presented  simply  does  not 
implicate Pinkerton’s limitations on co‐conspirator liability.  
24                                                       No. 17‐1270 

   In sum, the “death results” enhancement in § 841(b) does 
not require proof that the death was reasonably foreseeable. 
As a result, we need not address whether the government pre‐
sented sufficient evidence of proximate cause.  
      B. Harden  Waived  his  Challenge  to  the  Jury  Instruc‐
         tions  
    Next, Harden argues that the district court erred by failing 
to properly instruct the jury regarding but‐for and proximate 
causation.  However,  Harden  waived  this  argument  by  ap‐
proving the jury instruction in the district court.  
    “We have repeatedly held that approval of a jury instruc‐
tion  in  the  district  court  extinguishes  any  right  to  appellate 
review  of  the  instruction.”  United  States  v.  Johnson,  874  F.3d 
990, 1000 (7th Cir. 2017) (quoting United States v. Trudeau, 812 
F.3d 578, 589 (7th Cir. 2016)). At the same time, we have hesi‐
tated to infer intentional waiver where “defense counsel ap‐
proves jury instructions in a ‘rote call‐and‐response colloquy 
with the district judge’” or gives “blanket approvals” for the 
jury instructions as a whole. Id. (quoting United States v. Na‐
tale, 719 F.3d 719, 731 (7th Cir. 2013)).  
    Here, Harden approved the specific causation instruction 
that he now challenges on appeal. On the second day of trial, 
the  district  judge  asked  whether  defense  counsel  had  re‐
viewed the jury instructions and whether those instructions 
“look[ed]  reasonable.”  Defense  counsel  responded  that  he 
“reviewed  them  and  they  seemed  reasonable”  and  that  he 
“[didn’t] have a particular battle over anything.” The follow‐
ing morning, the district judge asked the parties whether they 
had a chance to review the verdict form. The government re‐
plied, “there’s one change that probably needs to be made and 
No. 17‐1270                                                            25

that’s did the death of Frederick J. Schnettler result from his 
use  of  heroin,  I  think  that  probably  needs  to  be  tied  to  Mr. 
Harden somehow.” The court agreed, and proposed the fol‐
lowing  language  regarding  causation  for  the  verdict  form: 
“Did the death of Frederick Schnettler result from the use of 
heroin provided by the Defendant, Donald S. Harden?” The 
district judge asked both parties whether that change would 
be “satisfactory,” and Harden’s counsel responded in the af‐
firmative,  “[p]rovided …  what  you’re  going  to  be  reading 
says  ‘distributed’  by  Donald  S.  Harden.”  Shortly  thereafter, 
the district judge asked whether “[a]nything else … needs to 
be changed or any additional instructions … are necessary.” 
Harden’s  counsel  responded  in  the  negative.  Thus,  Harden 
clearly waived his challenge to the jury instruction regarding 
causation.  
      C. The District Court Did Not Abuse its Discretion by 
         Excluding  Testimony  About  an  Alternative  Heroin 
         Source 
   Harden next contends that the district court erred by ex‐
cluding testimony from Schnettler’s friend that Schnettler told 
him he had another heroin source in Milwaukee. We generally 
review  evidentiary  errors  for  an  abuse  of  discretion.  United 
States v. Phillips, 596 F.3d 414, 416 (7th Cir. 2010). “[W]e find 
an abuse of discretion only when no reasonable person could 
agree with the district court.” Jenkins v. Chrysler Motors Corp., 
316 F.3d 663, 664 (7th Cir. 2002).2 

                                                 
2 Contrary to the government’s assertion, Harden’s offer of proof was ad‐

equate under Federal Rule of Evidence 103(a)(2). “[A]n offer of proof gen‐
erally should state a ground for admissibility, inform the court and oppos‐
ing counsel what the proponent expected to prove by the excluded evi‐
dence and demonstrate the significance of the excluded testimony.” United 
26                                                              No. 17‐1270 

    The district court offered two rationales for excluding the 
friend’s  testimony.  First,  the  district  court  said  that  the  rele‐
vance of this statement was “so low” as to render it inadmis‐
sible. The court reasoned that addicts frequently have other 
sources of heroin and “no one is claiming that Mr. Harden is 
the only source of heroin in the Appleton area or in Wiscon‐
sin.” Second, the district court ruled that Schnettler’s alleged 
statement was hearsay and did not satisfy the hearsay excep‐
tion for statements against interest because it was made to his 
friend, not a police officer.  
    Even assuming the proffered testimony satisfied the state‐
ment  against  interest  exception,  the  court  did  not  abuse  its 
discretion by excluding the testimony. “Rule 401 defines rele‐
vant  evidence  as  evidence  having  ‘any  tendency  to  make  a 
fact more or less probable than it would be without the evi‐
dence’ and where ‘the fact is of consequence in determining 
the action.’” United States v. Boros, 668 F.3d 901, 907 (7th Cir. 
2012) (quoting Fed. R. Evid. 401). This is a “low threshold.” 
Tennard  v.  Dretke,  542  U.S.  274,  285  (2004).  Thus,  even  testi‐
mony  that  has  “only  minimal  relevance”  satisfies  Rule  401. 
Boros, 668 F.3d at 907. Here, by stating that the relevance of the 
proffered statement was “so low,” the district court implicitly 



                                                 
States v. Peak, 856 F.2d 825, 832 (7th Cir. 1988). Here, Harden’s offer of proof 
described both the substance of the proposed testimony (that Schnettler 
told his friend that he had an alternative heroin source in Milwaukee) and 
the  grounds  for  its  admissibility  (the  hearsay  exception  for  statements 
against interest). Given the district court’s prior discussions regarding this 
witness’s  testimony during  the  motion  in  limine  hearing  and  the second 
day of trial, the significance of the proffered testimony was apparent to 
both the court and the government.  
No. 17‐1270                                                        27

acknowledged  that  it  had  at  least  some,  albeit  limited,  rele‐
vance to Harden’s defense. 
    However,  by  holding  that  the  proffered  statement  was 
nevertheless inadmissible, the court was presumably relying 
on Rule 403. Even if testimony is relevant under Rule 401, a 
district court may “exclude relevant evidence if its probative 
value  is  substantially  outweighed  by  a  danger  of  …  unfair 
prejudice,  confusing  the  issues,  misleading  the  jury,  undue 
delay,  wasting  of  time,  or  needlessly  presenting  cumulative 
evidence.” Id. at 909 (alteration in original) (quoting Fed. R. 
Evid. 403). Although the district court did not explicitly cite 
these concerns, “[w]e may affirm on any ground supported 
by the record.” Boyd v. Ill. State Police, 384 F.3d 888, 897 (7th 
Cir. 2004). Because the district judge had just ruled to exclude 
testimony regarding the shower incident, Schnettler’s friend 
would now only be testifying that Schnettler told him at some 
unspecified point in time that he had a heroin source in Mil‐
waukee. The district judge could have reasonably concluded 
that  the  low  probative  value  of  this  statement  was  substan‐
tially outweighed by a danger of confusing the jury and wast‐
ing time. Accordingly, the district court did not abuse its dis‐
cretion by excluding it.  
    Moreover,  assuming  arguendo  that  the  district  court 
abused its discretion, we will not reverse the evidentiary rul‐
ing if the error was harmless. A court’s erroneous exclusion of 
evidence is harmless “[o]nly if we are convinced that the error 
did not influence the jury or had a very slight effect, and can 
so say with fair assurance.” United States v. Nagib, 56 F.3d 798, 
805  (7th  Cir.  1995)  (alteration  in  original)  (quoting  United 
States v. Zapata, 871 F.2d 616, 622 (7th Cir. 1989), abrogated on 
other grounds by United States v. Gomez, 763 F.3d 845 (7th Cir. 
28                                                        No. 17‐1270 

2014)). Here, the admission of the excluded testimony would 
have had only a very slight effect, if any, on the jury. We do 
not know when Schnettler told his friend that he had an uni‐
dentified heroin source in Milwaukee. Absent additional evi‐
dence that Schnettler had purchased heroin from that source 
in the days  leading up  to his death, the statement had  very 
little probative value. On the other side of the scale, the pros‐
ecution  presented  significant  evidence  from  which  the  jury 
could  reasonably  infer  that  Harden’s  heroin  caused  Schnet‐
tler’s death. 
      D. The District Court Did Not Abuse its Discretion by 
         Denying Harden’s Motion for a Mistrial 
   Next,  Harden  maintains  that  the  district  court  erred  by 
denying  his  motion  for  a  mistrial  with  respect  to  the 
Walgreens  surveillance  photograph  that  was  improperly 
given to the jury during deliberations.  
    “[J]ury consideration of facts not introduced in evidence 
denies  a  defendant’s  Sixth  Amendment  rights  to  confronta‐
tion, cross‐examination and assistance of counsel with respect 
to the extraneous evidence.” United States v. Bruscino, 662 F.2d 
450, 458 (7th Cir. 1981). However, “a new trial is not automat‐
ically  required  whenever  a  jury  is  exposed  to  material  not 
properly in evidence.” United States v. Sababu, 891 F.2d 1308, 
1333 (7th Cir. 1989). Rather, “[a] defendant is only entitled to 
a new trial if there is a reasonable possibility that the evidence 
had a prejudicial effect upon the jury’s verdict.” United States 
v. Berry, 92 F.3d 597, 600 (7th Cir. 1996). This inquiry is highly 
fact‐specific, and “[t]he district court judge is always in a bet‐
ter position than appellate judges to assess the probable reac‐
tions of jurors in a case over which that district judge has pre‐
sided.”  United  States  v.  Van  Eyl,  468  F.3d  428,  436  (7th  Cir. 
No. 17‐1270                                                                  29

2006). For that reason, “[w]e review a denial of a mistrial for 
an  abuse  of  discretion  with  an  extra  helping  of  deference.” 
United States v. Lawrence, 788 F.3d 234, 243 (7th Cir. 2015). We 
“‘must affirm unless we have a strong conviction that the dis‐
trict court erred,’ and the error committed was not harmless.” 
Id. (quoting United States v. Vargas, 689 F.3d 867, 873 (7th Cir. 
2012)).  
     Here,  the  district  court  did  not  abuse  its  discretion  by 
denying Harden’s motion for a mistrial based on the jury’s ex‐
posure to the Walgreens surveillance photograph. The district 
judge questioned whether the photograph played any role in 
the jury’s deliberations and said “[his] own view is this is a 
little bit in the weeds.” The court pointed out that the photo‐
graph had three different time stamps (16:00, 16:04, and 17:00) 
and no date. As a result, it was unclear whether jurors would 
recognize  the  import  of  the  photograph  with  respect  to  the 
competing timelines presented at trial. Moreover, the photo‐
graph does not even show that the parking lot is outside of a 
Walgreens, so the jury might not have connected the photo‐
graph  to  Kniebes‐Larsen’s  testimony  about  the  Waupun  ex‐
change. In addition, even assuming the jury relied on the lat‐
est time stamp of 17:00, the district judge was “not sure that it 
carrie[d] anywhere near the weight [defense counsel] place[d] 
on it.” The district judge was in the best position to assess the 
potential prejudice of the photograph. Because his ruling was 
reasonable and we are not left with a strong conviction of er‐
ror, we must affirm.3  

                                                 
3 To the extent Harden argues that the district court erroneously answered 

the jury’s subsequent question about whether it could factor in other pos‐
sibilities,  that  argument  is  waived.  Defense  counsel  explicitly  approved 
the court’s response to the jury’s question, stating “the clear answer is yes.” 
30                                                          No. 17‐1270 

      E. The Prosecution’s Misstatements of Evidence During 
         Closing Argument Do Not Warrant Reversal 
   Lastly, Harden argues that the prosecution misstated two 
pieces  of  evidence  during  closing  argument,  necessitating  a 
new trial.  
    “Misstatements of evidence during closing argument can 
be improper, but it is rarely reversible error.” United States v. 
Mullins, 800 F.3d 866, 872 (7th Cir. 2015) (citations omitted). 
To  determine  whether  a  prosecutor’s  misstatement  of  evi‐
dence requires reversal, we consider: “(1) the nature and seri‐
ousness of the alleged misconduct; (2) whether the defense in‐
vited the prosecutor’s statements; (3) whether the jury instruc‐
tions  adequately  addressed  the  matter;  (4)  whether  the  de‐
fense had an opportunity to respond to the improper remarks; 
and  (5)  the  weight  of  the  evidence  against  the  defendant.” 
United  States  v.  Klemis,  859  F.3d  436,  442  (7th  Cir.  2017).  Be‐
cause Harden did not object to either of these statements in 
the district court, we review for plain error. See id. at 441. Un‐
der that standard, “[r]eversal is warranted only if we find an 
obvious  (i.e.,  ‘plain’)  error  that  affected  the  outcome  of  the 
trial  and  seriously  affected  the  fairness,  integrity,  or  public 
reputation  of  the  judicial  proceedings.”  Id.  “The  challenged 
remarks cannot be plain error unless [the defendant] probably 
would  have  been  acquitted  if  the  prosecutor  had  not  made 
them.” Id.  



                                                 
After the court proposed answering in the affirmative and referring the 
jury to Pattern Instruction 2.02, defense counsel said that “would be ap‐
propriate.” In doing so, he waived any challenge to the court’s response to 
the jury question.  
No. 17‐1270                                                       31

   Neither  alleged  misstatement  warrants  reversal  in  this 
case. Here is the prosecution’s first alleged misstatement in its 
entirety:  
       You also should recall that [Kniebes‐Larsen] tes‐
       tified  when  she  was  given  this  heroin  by  Mr. 
       Harden–and  this  is  important  when  you  read 
       the jury instructions, is you need to look at what 
       the  Defendant  said  to  others  and  what  his  ac‐
       tions were. But he was especially callous when 
       he  told  Ms.  Kniebes‐Larsen,  again  paraphras‐
       ing,  be  careful,  this  shit  has  overdoses.  So  he 
       knew  this  was  going  on,  at  least  according  to 
       Ms. Kniebes‐Larsen’s testimony. But was that a 
       warning  to  her  to  say,  hey,  cool  it?  Did  he–he 
       still gave it to her. She still gave it to other peo‐
       ple because that’s how it works right? You need 
       to make the money, you need to use your stuff, 
       you need to keep this conspiracy and this busi‐
       ness going. And unfortunately no one hesitated 
       to  say,  there’s  overdoses  on  this,  why  are  we 
       continuing to distribute it down the chain, ulti‐
       mately ending up with Fred Schnettler. 
Harden  claims  that  this  misstates  the  evidence  because 
Kniebes‐Larsen testified that Harden warned her that a previ‐
ous batch of heroin had “bodies on” it, not the batch of heroin 
she received on September 4, 2014.  
   The  relevant  factors  weigh  against  reversal.  First,  the  al‐
leged  misconduct  was  not  serious.  Indeed,  it  is  unclear 
whether  the  prosecutor’s  statement  even  misconstrues 
Kniebes‐Larsen’s  testimony.  Harden  narrowly  interprets  the 
prosecutor’s statement to refer only to the September 4, 2014 
32                                                     No. 17‐1270 

batch. However, the statement can also be seen as generally 
calling the jury’s attention to Harden’s callousness by pointing 
out that Harden continued to distribute heroin even after he 
warned Kniebes‐Larsen that it had caused overdoses. Second, 
the  court  instructed  the  jury  that  “[t]he  lawyer’s  statements 
and arguments are not evidence. If what a lawyer said is dif‐
ferent from the evidence as you remember it, the evidence is 
what  counts.”  This  curative  jury  instruction  further  weighs 
against reversal. Third, because this alleged misstatement was 
made  during  the  prosecution’s  main  closing  argument, 
Harden’s defense counsel had an opportunity to respond to it 
in his own closing argument but did not. Finally, the prosecu‐
tion was not required to prove that Schnettler’s death was rea‐
sonably foreseeable, so the statement would not have affected 
the  outcome  of  the  trial.  Given  the  weight  of  the  evidence 
against  Harden,  we  cannot  conclude  that  Harden  probably 
would have been acquitted absent the alleged misstatement.  
    Harden also claims that the prosecutor misstated evidence 
when  he  told  the  jury  that  Harden  distributed  the  heroin 
Schnettler received on September 3 and 4, 2014. Specifically, 
the prosecutor said: “If there’s delivery on the 3rd and there’s 
delivery  on  the  4th,  and  it’s  all  coming  from  Mr.  Harden 
through  those  individuals,  why  does  it  matter  what  time  it 
took  place?”  The  government  concedes  that  this  statement 
conflicted with Peterson’s testimony that the heroin he gave 
Schnettler  on  September  3rd  came  from  a  different  source. 
Again, though, the relevant factors counsel against reversal. 
First, the misstatement was not serious and certainly would 
not have affected the outcome of the trial. The government’s 
case  focused  on  Peterson’s  delivery  of  Harden’s  heroin  to 
Schnettler on September 4th, and the defense never suggested 
No. 17‐1270                                                       33

that  Schnettler  overdosed  on  the  September  3rd  heroin.  In‐
stead, the defense claimed that Schnettler died as a result of 
heroin  or  morphine  he  obtained  later  in  the  evening  on  the 
4th. Because all of the critical events occurred on September 
4, 2014, the prosecution’s misstatement regarding the source 
of the September 3rd delivery was insignificant. Admittedly, 
the  defense  did  not  have  an  opportunity  to  respond  to  this 
misstatement, which was made during the prosecution’s re‐
buttal  closing  argument.  Nevertheless,  the  curative  jury  in‐
struction mitigates any prejudice and weighs against reversal. 
So,  too,  does  the  vast  weight  of  the  evidence  that  Harden’s 
heroin caused Schnettler’s death.  
                           III. Conclusion 
    For the foregoing reasons, we AFFIRM the judgment of the 
district court.